This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 RONNIE THOMAS, et al.,

 3          Plaintiffs-Appellants,


 4 v.                                                                            NO. 35,020

 5 PRESBYTERIAN HOSPITAL, et al.,

 6          Defendants-Appellees.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Clay Campbell, District Judge

 9 Ronnie Thomas
10 Estancia, NM

11 Pro Se Appellant

12   Riley, Shane & Keller, P.A.
13   Richard J. Shane
14   MacDonnell Gordon
15   Albuquerque, NM

16 for Appellee Presbyterian Healthcare Services

17                                 MEMORANDUM OPINION

18 KENNEDY, Judge.
1   {1}   Appellants, Ronnie Thomas, et al., filed an appeal from the district court’s order

2 denying their second Rule 1-060(B) NMRA motion seeking reinstatement of their

3 civil complaint. We filed a notice of proposed summary disposition proposing to

4 affirm the district court on January 14, 2016. On February 3, 2016, Appellee filed a

5 memorandum in support of the proposed summary disposition. Appellant has not filed

6 a response to our notice of proposed summary disposition. Therefore, for the reasons

7 set out in our notice of proposed summary disposition, we affirm the district court.

8   {2}   IT IS SO ORDERED.

 9                                                 _______________________________
10                                                 RODERICK T. KENNEDY, Judge
11 WE CONCUR:


12 _________________________________
13 MICHAEL D. BUSTAMANTE, Judge


14 _________________________________
15 STEPHEN G. FRENCH, Judge




                                              2